

Exhibit 10.2


Money4Gold Holdings, Inc.
Amendment to the 2008 Equity Incentive Plan


Money4Gold Holdings, Inc. amends its 2008 Equity Incentive Plan (the “Plan”) as
follows:


Section 4 of the Plan shall be deleted and replaced by the following:


4.           Common Stock. The Common Stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock, par value $0.0001, or shares of
Common Stock reacquired by the Company in any manner, including purchase,
forfeiture or otherwise. The aggregate number of shares of Common Stock which
may be issued pursuant to the Plan is 27,000,000 subject to adjustment as
provided in Section 14. Any such shares may be issued under ISOs, Non-Qualified
Options, Restricted Stock, RSUs or SARs, so long as the number of shares so
issued does not exceed the limitations in this Section. If any Stock Rights
granted under the Plan shall expire or terminate for any reason without having
been exercised in full or shall cease for any reason to be exercisable in whole
or in part, or if the Company shall reacquire any unvested shares, the
unpurchased shares subject to such Stock Rights and any unvested shares so
reacquired by the Company shall again be available for grants under the Plan.

 
 

--------------------------------------------------------------------------------

 